DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/21 has been entered.
Status of Claims
Due to communications filed 10/15/21, the following is a non-final office action. Claims 1 and 10 are amended. Claims 1-16 are pending in this application. The previous Office Action has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 10, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensenig et al (US 20070285240 Al), and further in view of Levan et al (US 20150145650 Al), and further in view of Luff (US 20090150217 Al), and further in view of Bunker et al (US 20160180667 Al).

As per claim 1, Sensenig et al discloses:
a container [0005] The present invention solves the problems associated with use of an active transmitting device on a shipping container for tracking and security purposes. The present invention employs a passive identification system for a shipping container.

parcel contents within the container, [0031] Depending on the complexity of the passive identification device 12 and its microprocessor 14, the passive identification device 12 may be responsive to only a single basic command to provide its identification indicia, or additional commands, such as storage of information including manifest information about the goods contained inside the shipping container);

a self-addressed tracking device within the container, (See claim 22 of Sensenig: "22. The receiving station of claim 21, wherein the on-board location tracker further includes a return communication address of the on-board location tracker in the shipping container tracking message so that the receiving station can address the on-board location tracker in a return communication.");

a power source located at least partially within the housing and electrically coupled to the wireless communication module, and the processing module, [0005] The present invention solves the problems associated with use of an active transmitting device on a shipping container for tracking and security purposes. The present invention employs a passive identification system for a shipping container. One example is a passive or semi-passive RFID attached to the shipping container that contains unique identification indicia. The shipping container does not contain a GPS or an active transmitting device that requires power and which may not always be able to receive location information about the shipping container and transmit this information to a receiving station; [0028] Yet still another type of identification device is known as a "semi-passive" device (semi-passive RFID) meaning that the antenna in the identification device is used for two-way communication, and an energy source is provided for transmissions as well as using energy received from the magnetic field of the interrogation reader. An interrogation reader is still required like that of the truly passive RFID discussed above. Like the passive RFIDs, the communication is principally backscatter type communication. However, by incorporating an energy source, such as a battery, the read distance of semi-passive RFID is increased as compared to the above discussed passive RFID, thereby improving the overall performance, hence detection, of the identification device attached to the shipping container 10. This increased read distance will also provide greater flexibility in the design of shipping container 10, because the read distance will not be as significant of a factor. Although the addition of the battery in a semi-passive RFID adds some cost as compared to truly passive RFIDs, the semi-passive RFIDs are still typically less expensive than active RFIDs. Therefore, the use of a semi-passive RFID may be used as an alternative to the truly passive RFID described above when there is a greater need for the combination of overall reliability and implementation costs.

a mailing address of an originator of the parcel assembly, ([0047] As described above, the central control system 68 performs a geo-fence filter regarding the shipping containers 10 when a geo-word 53 is received from the OBLT 24. The process is illustrated in the flow chart in FIG. 6. As illustrated in FIG. 6, the central control system 68 receives a geo-word 53 from the OBLT 24 regarding a shipping container 10 interrogated (step 120). An optional step may include the central control system 68 recording the source address of the OBLT 24 from which the geo-word 53 was received in the event that returning communications from the central control system 68 to the OBLT 24 are required or necessary)

Sensenig et al does not disclose the following limitations, however, Levan discloses: wherein the self-addressed tracking device includes a housing, ([See Fig 2);

a wireless communication module located at least partially within the housing, (See Fig. 2).

a processing module located at least partially within the housing and communicatively coupled to the wireless communication module, (See fig 2; ALSO SEE [0030] Component circuitry 122 within the tracking device 112 provides various functionalities for the device as is commonly known in the art. A GPS antenna 124 allows device 112 to access signals from the GPS or another geo-locating system, etc. (e.g., network 110 and GPS 116; FIG. 1). A communication antenna 126 (e.g., coupled with internal circuit 122) allows tracking device 112 to function wirelessly, e.g., for communicating with a network.);

the mailing address being on an exterior surface of the housing, and being configured to enable a recipient of the parcel assembly to return the self-addressed tracking device to the originator of the parcel assembly, ([0040] As shown in FIG. 7, once the pod 220 is received by the intended recipient 240, the recipient opens the shipment and removes the tracking device 112 from the shipment. The two-way mailing envelope of the device packaging contains detailed return instructions on the packaging as well as prepaid return postage and return address for returning the tracking device 112. In an alternative embodiment, rather than providing a two-way mailing envelope, labels containing the prepaid return postage and return address can be directly applied to the tracking device. Using the two-way mailing envelope or the return label, the recipient places the tracking device 112 in the outgoing mail 260. The tracking device 112 is returned to a warehouse location 270).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Levan in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sensenig et al do not disclose the following:

an accelerometer; a processing module communicatively coupled to the accelerometer; a power source...electrically coupled to the accelerometer, wherein the processing module includes instructions that when executed, cause the processing module to detect using the accelerometer, when the self-addressed tracking device is moved, and, in response, send a wireless signal to an audio/video recording and communication device (A/V device) using the wireless communication module.
However, Luff discloses a method and system where portable device movement activity data through used of a tracking device is received, and as a result, information is communicated through the portable device as shown in the Abstract. Luff also discloses the incorporation of an accelerometer and audio/video to facilitate this processes as shown in [0020] To monitor...a portable device (e.g., consumer phones, game controllers, etc., a belt-mountable device or any of the other devices described herein) can be provided with one or more sensors and interfaces to detect, for example, movement, location, audio/video media, direction, etc. For example, the portable device could be provided with a global positioning system (GPS), WiFi locator, radio frequency (RF) signal based locators and/or other technology tracking/logging device(s) to generate location information (e.g., location coordinates) indicative of the locations and paths of travel of a person. The portable device could alternatively or additionally be provided with an electronic compass, an accelerometer, an altimeter, and/or interfaces for location and/or motion sensing; ALSO SEE Fig 4; ALSO SEE [0032] FIG. 3 is a partial interior view of the household 106 of FIGS. 1 and 2 in which activity sensors 302 are placed to monitor activities of household members (e.g., the survey respondent 102). Each activity sensor 302 can be implemented as a wireless tag that includes a battery, a transmitter, a microprocessor, and one or more of a plurality of different types of sensors.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Luff in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sensenig et al does not disclose the A/V device being one or more of a security camera and a doorbell.
However, Bunker discloses in [0032] The control panels 105 may wirelessly communicate with the devices 115 via one or more antennas. For example, the control panels 105 may communicate wirelessly with one or more cameras such as security cameras, doorbell cameras, etc.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bunker in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 7, 8, 15, 16, Sensenig et al do not disclose the following:

Claims 7, 15:

wherein the self-addressed tracking device comprises a satellite navigation system tracking unit. However, Levan et al discloses in [0026] Tracking device 112 can be directly coupled with network 110. Tracking device 112 can coupled with clients 102,104, 106 and server 108 via network 110. The tracking device 112 comprises geo-locating functionality for determining the geo-location of the tracking device. For example, the geo-locating functionality may comprise a GPS functionality 114 for accessing the geolocation transmitted signal from a GPS system 116. In general, the GPS system 116 is a spaced-based navigation system comprising a collection of satellites, launched and managed by the U.S. Air Force, for broadcast distribution of radio signals containing location and time information from any position on Earth.

Claims 8, 16 Sensenig et al do not disclose the following:

wherein the satellite navigation system tracking unit comprises a GPS (Global Positioning System) tracking unit or a GLONASS (Global Navigation Satellite System) tracking unit, ([0026] Tracking device 112 can be directly coupled with network 110. Tracking device 112 can coupled with clients 102, 104, 106 and server 108 via network 110. The tracking device 112 comprises geo-locating functionality for determining the geo-location of the tracking device. For example, the geo-locating functionality may comprise a GPS functionality 114 for accessing the geo-location transmitted signal from a GPS system 116. In general, the GPS system 116 is a spaced-based navigation system comprising a collection of satellites, launched and managed by the U.S. Air Force, for broadcast distribution of radio signals containing location and time information from any position on Earth).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Levan in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Sensenig et al do not disclose the following:

Claim 9:
further comprising a notice on an outer surface of the container, wherein the notice indicates that the parcel assembly contains an anti-theft device. However, Bunker et al (US 20160180667 Al) discloses in: [0029] The system may also help with theft prevention by notifying a user about a package and/or whether another person is approaching a door before and/or after a package has been delivered and/or picked up. In some embodiments, the system may capture detection data related to movement and/or other parameters to assist in determining probabilities related to preventing theft. In addition, in some cases, the system may also sound a visual and/or an audible alarm in response to certain analysis, data, identification, probabilities, and/or object events at least related to a potential theft. In addition, a notification to a delivery person may also be provided. For example, based on identifying that a package is delivered, the system may tell the delivery person to leave the package in a certain location (under a cover based on weather, in a garage, at a side door, with a receptionist, etc.) and/or provide additional instruction.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Bunker et al in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

Claims 2, 3, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensenig et al (US 20070285240 Al), and further in view of Levan et al (US 20150145650 Al), and further in view of Luff (US 20090150217 Al), and further in view of Hudson (US 20110245648 Al).

As per claims 2, 3, 11, 12 Sensenig et al do not disclose wherein the self-addressed tracking device further comprises an indicator on the exterior surface of the housing that postage for returning the self-addressed tracking device to the originator will be paid by the addressee; wherein the addressee is the originator of the parcel assembly. However, Hudson (US 20110245648 Al) discloses in [0033] At the conclusion of the activity or sensor operation period (103), the patient then removes the biosensor(s), applies them to a biosensor carrier card to defeat an adhesive surface, and preferably completes the rest of the questionnaire, such as recording time of biosensor removal, and patient "vitals". These are then placed in a "return" package (104') included in the original fresh kit (104), and

Shipped via postal or courier service (105) to a bioinformatics data processing center (106). The "return" package is preferably self-addressed to the bioinformatics data processing center, and is provided with pre-paid, collect-on-delivery, or addressee-charged postage or courier charges. While the term "return" is used here because, from the patient's perspective, it may appear that he or she is returning the sensors to the lab or medical facility, but in reality, he or she is forwarding the used sensors and information to the bioinformatics processing center.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hudson in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 6, 9, 13,14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sensenig et al (US 20070285240 Al), and further in view of Levan et al (US 20150145650 Al), and further in view of Luff (US 20090150217 Al), and further in view of Killian et al (US 20140324652 Al).

As per claims 4, 5, 6, 9, 13, 14, Sensenig et al do not disclose the following:

wherein the self-addressed tracking device further comprises postage on the exterior surface of the housing; wherein the self-addressed tracking device further comprises an indicator on the exterior surface of the housing to return the self-addressed tracking device by depositing it in any mailbox, (However, Killian et al (US 20140324652 Al) discloses in: ([0022] In yet another embodiment of the present invention, the RFID stamps may be used in a paired arrangement (hereinafter referred to as an A+B pair), where a customer purchases an A+B pair with the tag IDs on each RFID stamp in the pair being linked together by, for example, a special numbering system. The customer then uses the "A" RFID stamp to send a first mailpiece, with the "B" RFID stamp included within the mailpiece and "affixed" to a reply envelope, in the form of a "self-addressed stamped envelope". When the A+B RFID stamp pair is interrogated, the system will know to use RFID stamp "A" as the initial stamp and RFID stamp "B" as the reply postage stamp. Advantageously, there is no need to write out the reply address since this information is already present in the customer account database and can easily be linked to RFID stamp "B" when the reply envelope is mailed. The use of such an A+B RFID stamp pair is applicable in various other situations, such as Business Reply Mail, or personal RSVP events; [0078] When the customer deposits a mailpiece, i.e., relinquishes it into the control of the postal entity, that moment is not necessarily recorded in the databases. Rather, the first time the RFID stamp "affixed" to a deposited item is interrogated by a postal entity RFID reader is recorded as "entry" into the postal system. In these examples, there have been several venues for entry. Venues include but are not limited to presentation at a postal-entity RFID-reader-equipped service counter, deposit at an RFID-enabled mailbox/kiosk, pickup by a letter carrier with a hand-held RFID reader or at the carrier's RFID-reader-enabled mail truck. If the postal-entity RFID reader is not associated with a fixed facility, the location of the reception point may be recorded using GPS coordinates.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Killian et al in the systems of Sensenig et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, Sensenig et al discloses:

wherein the container comprises a box, a carton, a crate, an envelope, or a pouch, ([0005] The present invention solves the problems associated with use of an active transmitting device on a shipping container for tracking and security purposes. The present invention employs a passive identification system for a shipping container.

Response to Arguments
Applicant's arguments, see arguments/remarks, filed 10/15/20, with respect to the rejection(s) of claim(s) 1, 7, 8, 10, 15, 16 for being rejected under 35 U.S.C. 103 as being unpatentable over Sensenig et al (US 20070285240 Al), and further in view of Levan et al (US 20150145650 Al), and further in view of Luff (US 20090150217 Al) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Luff (US 20090150217 Al). 

Applicant argues that neither Sensenig, Levan nor Luff disclose or suggest that the self-addressed tracking device “detect, using the accelerometer, when the self-addressed tracking device is moved, and, in response, send a wireless signal to an audio/video recording and communication device (A/Vdevice) using the wireless communication module,” as required by claim 1.  Applicant further argues that at best, Luff appears to suggest that the accelerometer is used for generating location information, but Luff makes no disclosure of taking any specific action based on the accelerometer detecting motion. Luff does not disclose that a wireless signal is set to an AV device such as a doorbell. Applicant specifically argues that Luff does not teach or suggest transmitting, from the tracking device to a doorbell or security camera, a wireless signal. Instead, Luff teaches transmitting location information to the portable device so that the portable device may determine its location.  However, Examiner respectfully disagrees. Although Luff discloses the transmission of location information to the portable device so that the portable device may determine its location, Luff also discloses in [0020] “To monitor...a portable device …can be provided with one or more sensors and interfaces to detect, for example, movement, location, audio/video media, direction, etc… For example, the portable device could be provided with a global positioning system (GPS), WiFi locator, radio frequency (RF) signal based locators and/or other technology tracking/logging device(s)…The portable device could alternatively or additionally be provided with an electronic compass, an accelerometer, an altimeter, and/or interfaces for location and/or motion sensing;”.  This passage of Luff not only discloses the determination of location, but here, Luff also discloses that the portable device may include an accelerator, and/or wireless technology for motion sensing.  In combination with Bunker, “transmitting, from the tracking device to a doorbell or security camera, a wireless signal” is suggested since Bunker discloses wireless communication with security cameras and doorbells, where an object event (during motion sensing) may be assessed based on the image analysis and at least in part on the one or more parameters including movement of a package.  It would be obvious to incorporate Bunker’s wireless transmission from a tracking device to a doorbell or security camera into Luff’s system where the tracking device (via the portable device) is used to detect movement with the motivation of incorporating security cameras and doorbells into item tracking and movement of an item.  More specifically, Bunker specifically discloses in [0032] “wirelessly communicate with the devices 115 via one or more antennas. For example, the control panels 105 may communicate wirelessly with one or more cameras such as security cameras, doorbell cameras, etc.”.  Bunker also discloses in [0079] “At block 705, two or more images and/or videos may be captured of an area of a premises to be used as a first set and a second set of image data. The camera, such as a doorbell camera, may be configured to captured images and/or videos of one or more areas of the premises…At block 715, a probability of an object event may be assessed based at least in part on the image analysis based at least in part on the one or more parameters. The object event may include delivery of a package, pickup of a package, movement of a package,”.

Similarly, claims 4, 5, 6, 9, 13, 14, and claim 9 is/are also now rejected in further view of Bunker et al (US 20160180667 Al).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kevin Flynn can be reached on 571-2.70-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll -free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

May 5, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628